549 F.2d 107
The UNITED STATES of America, Appellee,v.Norman Arthur ROGERS, Appellant.The UNITED STATES of America, Appellee,v.John Michael HIGHFILL, Appellant.
Nos. 76-1089, 76-1567.
United States Court of Appeals,Ninth Circuit.
Dec. 10, 1976.

Benjamin O. Andersen (argued), of Gladstein, Leonard, Patsey & Andersen, San Francisco, Cal., Mark I. Soler (argued), of Soler, Treuhaft, Walker, Brown & Cooper, Oakland, Cal., for appellants.
Raymond D. Pike, Asst. U. S. Atty.  (argued), Reno, Nev., for appellee.
Before ELY, CARTER and GOODWIN, Circuit Judges.
PER CURIAM:


1
In these combined appeals from convictions arising out of transactions with 4,293 pounds of marijuana, the appellants challenge as irrational and therefore unconstitutional the laws and regulations denouncing the importation and related possessory offenses and conspiracies to commit those offenses in respect to marijuana.


2
They also ask us to hold, on the "cannabis species" defense, that the particular species of marijuana here involved is not the one Congress intended to denounce in the challenged laws.  Neither point requires discussion.


3
The constitutionality of the marijuana laws has been settled adversely to the appellants in this circuit.  United States v. Rodriquez-Camacho, 468 F.2d 1220, 1222 (9th Cir. 1972), cert. denied, 410 U.S. 985, 93 S. Ct. 1512, 36 L. Ed. 2d 182 (1973); see also United States v. Kiffer, 477 F.2d 349, 356-357 (2d Cir. 1973), cert. denied, 414 U.S. 831, 94 S. Ct. 62, 38 L. Ed. 2d 65 (1973).


4
The so-called species defense was rejected by this court in United States v. Kelly, 527 F.2d 961 (9th Cir. 1976).


5
Affirmed.